Case 0:20-cv-61236-WPD Document 69 Entered on FLSD Docket 06/14/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                          CASE NO. 0:20-CV-61236-WPD/SNOW

  PIERO A. BUGONI,

                 Plaintiff,

  vs.

  BROWARD COUNTY FLORIDA, et al.

              Defendants.
  _____________________________________/


                                              ORDER

         THIS CAUSE is before the Court upon Defendants’ March 16, 2021 Motion to Dismiss

  Plaintiff’s Second Amended Complaint [DE 51], the Court’s April 6, 2021 Order to Show Cause

  [DE 52], the Court’s April 15, 2021 Order of Dismissal [DE 54], the Plaintiff’s Show of Cause

  Against Granting Defendant’s Motion to Dismiss, postmarked April 14, 2021, stating that

  Plaintiff did not receive any Motion to Dismiss from Defendants [DE 56], Plaintiff’s Motion to

  Compel Proper Service, postmarked April 14, 2021, requesting that the Court order Defendants

  to serve the Motion to Dismiss by Certified Mail and to file the delivery receipt with the Court

  [DE 57], the Court’s April 20, 2021 Order Requiring Response from Defendants [DE 58],

  Defendants’ April 26, 2021 Response to Plaintiff’s Motion to Compel and Response to Plaintiff’s

  Response to Order to Show Cause [DE 60], Defendants’ April 27, 2021 Notice of Filing

  Supporting Affidavits [DE 63], and the May 25, 2021 Magistrate Judge’s Report and

  Recommendation (the “Report”) [DE 67].
Case 0:20-cv-61236-WPD Document 69 Entered on FLSD Docket 06/14/2021 Page 2 of 3




         The Court notes that no objections to the Report [DE 67] have been filed, and the time for

  filing such objections has passed. As no timely objections were filed, the Magistrate Judge’s

  factual findings in the Report [DE 14] are hereby adopted and deemed incorporated into this

  opinion. LoConte v. Dugger, 847 F.2d 745, 749-50 (11th Cir. 1988), cert. denied, 488 U.S. 958

  (1988); RTC v. Hallmark Builders, Inc., 996 F.2d 1144, 1149 (11th Cir. 1993).

      Although no timely objections were filed, the Court has conducted a de novo review of the

  Report [DE 67] and record and is otherwise fully advised in the premises. The Court agrees with

  the Magistrate Judge’s analysis and conclusions.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1. The Report [DE 67] is hereby ADOPTED and APPROVED;

         2. Plaintiff’s Motion to Compel Proper Service [DE 57] is hereby DENIED;

         3. This case shall remain CLOSED;

         4. The Clerk is DIRECTED to mail a copy of this Order to Plaintiff at the address

             below.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida, this

  14th day of June, 2021.




  Copies furnished to:

  Counsel of Record

  Piero A. Bugoni,
  160 W. Camino Real #191
  Boca Raton, Florida 33432
Case 0:20-cv-61236-WPD Document 69 Entered on FLSD Docket 06/14/2021 Page 3 of 3
